Exhibit 10.1

Learning Tree International, Inc.

STOCK AWARD AGREEMENT

To: [name of Grantee] (“Grantee”)

From: Learning Tree International, Inc.

“Date of Award”: November     , 2009

“Number of Shares”:                         .

We are pleased to inform you that the Compensation Committee of our Board of
Directors (the “Committee”) has decided to grant you an award (your “Award”) of
our Common Stock (the “Common Stock”) under our 2007 Equity Incentive Plan (the
“Plan”). You will be entitled to receive one third (33 1/3%) of the Number of
Shares set forth above as of each of first three anniversaries of the Date of
Award if you have been continuously employed by, or are a director of, Learning
Tree or its subsidiaries through such date. You will not have any right to
receive or be issued any shares of Common Stock under this Award (i) if Learning
Tree does not report an operating profit for its 2010 fiscal year or (ii) with
respect to any issuance scheduled to occur after you cease to be an employee or
director of Learning Tree or one of its subsidiaries (whether voluntarily or
involuntarily).

Please review the Plan and the attached Standard Terms and Conditions carefully,
as they control your rights under your Award. Then sign (and if you are married,
have your spouse sign) one copy of this letter and return it to Nancy McKinley.
If you have any questions, please call her.

We appreciate your continuing efforts on behalf of Learning Tree.

 

Very truly yours, Learning Tree International, Inc. By:  

 

Its:  

 

I hereby accept this Award and have reviewed the Plan and the Terms. I
understand that I will not receive the shares of stock involved under certain
circumstances, including my ceasing to be an employee of Learning Tree, whether
voluntarily or not. I further understand that I may not transfer my Award except
under circumstances described in the Plan.

 

 

“Grantee”

Consent by Grantee’s Spouse: I agree to be bound by all of the terms and
conditions of the Award, including those set forth in the Plan and the Terms.

 

 

   

 

signature

   

print name



--------------------------------------------------------------------------------

STANDARD TERMS AND CONDITIONS

These Standard Terms and Conditions are attached to a letter granting a stock
award to you (the “Award Letter”) from Learning Tree International, Inc.
(“Learning Tree”). The Award Letter, these Standard Terms and Conditions and
Learning Tree’s 2007 Equity Incentive Plan (the “Plan”) are collectively the
“Award Documents”. Capitalized terms not defined in these Standard Terms and
Conditions are defined in the Award Letter or the Plan.

1. Issuance of Certificate. Subject to the Award Documents, Learning Tree will
issue to you (or following your death, your estate) a certificate of any shares
due under this Award promptly after they vest. No consideration will be due for
the issuance of those shares, although you will be responsible for any
withholding taxes. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Shares other than a cash dividend, the
number and class of securities subject to the Award shall be appropriately
adjusted by the Committee. The decision of the Committee regarding any such
adjustment shall be final, binding and conclusive. Learning Tree shall not be
required to issue fractional shares of Common Stock upon settlement of this
Award.

2. Withholding of Taxes. Upon request by Learning Tree, the person entitled to
the Shares shall pay Learning Tree the amount of any taxes which Learning Tree
is required to withhold. If such payment is not made when requested, Learning
Tree may, in its discretion, refuse to issue the certificate for the Shares,
sell the Shares to obtain such amount, or deduct any such payment from any
amount then or thereafter payable by Learning Tree or a Subsidiary or pursue any
other available remedy.

3. Shares to be Issued in Compliance with Applicable Laws and Exchange Rules.
You represent and agree that this Award is not being acquired with a view to any
sale, transfer or distribution in violation of any applicable securities laws or
regulations. If required by the Committee, you shall furnish evidence
satisfactory to Learning Tree to such effect (including a written representation
and an indemnification of Learning Tree in the event of any violation of any
applicable laws).

4. No Assignment or Transfer. This Award may not be transferred, either
voluntarily or by operation of law except (i) by will or the laws of descent and
distribution or (ii) to your designated beneficiary to the extent permitted by
the Committee. Any other attempt to transfer this Award will cause this Award
and all rights and privileges granted hereby to immediately become null and void
and be of no further force or effect.

5. Not an Employment or Service Contract. Nothing in this Award is to be
construed as an agreement, express or implied, by Learning Tree or any of its
subsidiaries to employ you or contract for your services, nor will it restrict
Learning Tree’s or such subsidiary’s right to discharge you or cease contracting
for your services or to modify, extend or otherwise affect in any manner
whatsoever, the terms of any employment agreement or contract for services which
may exist between you and Learning Tree or any of its subsidiaries. This Award
will not affect any right you might otherwise have to participate in and receive
benefits under the then current provisions of any pension, insurance, or profit
sharing program of Learning Tree or any of its subsidiaries.

6. No Rights as a Shareholder Until Issuance of Stock Certificate. Neither you
nor any other person will be entitled to any of the rights or privileges of a
shareholder of Learning Tree with respect to any shares issuable under this
Award unless and until a certificate or certificates representing the shares
shall have been actually issued and delivered.

7. Agreement Subject to Plan. The Plan is incorporated herein by reference. This
Award is subject to, and Learning Tree and you agree to be bound by, all of the
terms and conditions of the Plan, as it may be amended from time to time in
accordance with its terms. No amendment to the Plan will adversely affect your
rights under this Award in a material manner without your prior written consent.

8. Tax Effect of Payments. In the event that it is determined that any Shares or
payment under this Award would subject any payments to the excise tax imposed by
Section 4999 or Section 409A of the Code or any interest or penalties with
respect to such excise tax (such excise tax, together with any such interest or
penalties, are collectively referred to as the “Excise Tax”), then this Award
shall be interpreted and modified by the Committee to provide as near as
possible the same economic benefit to you hereunder but without triggering any
Excise Tax, and any clause which the Committee determines would otherwise
trigger such a tax will be null and void.

9. Entire Agreement; Governing Law. The Award Documents constitute our entire
agreement with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of Learning Tree and you with
respect to the subject matter hereof. The interpretation, performance and
enforcement of this Agreement shall be governed by the internal substantive laws
of the State of Delaware, without regard to the conflict of laws provisions of
that or any other State. The Award Documents can only be amended in a writing
executed by a duly authorized Executive Officer of Learning Tree.